DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCTCN2017/093791, being filed on July 21, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 24, 2019, May 28, 2020, and March 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He Jianguo (CN 202997476 U).

In regards to claim 1,  He Jianguo teaches a cross arm (1), applied to an angle tower ((8) tower, abstract, figure 11) comprising a tower body (body of the tower in abstract), an end of said cross arm (1) being connected to said tower body ((8) figure 11), another end of said cross arm (1) away from said tower body (figure 11) being a free end for connecting a conducting wire (figure 1, jumper wires connected to tension insulators (3) and rod (2)), wherein: said free end comprises an end connecting member (7) and an elongate member (2) fixed to said end connecting member (7); in a horizontal projection, said elongate member (2) extends outward from said end connecting member (7); said conducting wire (figure 1, jumper wires connected to tension insulators (3)) is connected to said elongate member (2); and an angle between said elongate member (2) and a center line of said cross arm (1) is greater than an angle between said conducting wire ((figure 1, jumper wires connected to tension insulators (3)) and said center line of said cross arm (1)(figure 1). 

claim 2,  He Jianguo teaches the cross arm according to claim 1, wherein said elongate member (2) is arranged on both sides of said end connecting member (7)(figure 1).

In regards to claim 3,  He Jianguo teaches the cross arm according to claim 1, wherein one said elongate member (2) is arranged on said end connecting member (7)(figure1), and two conducting wires  (figure 1, jumper wires connected to tension insulators (3)) at a corner are connected to both ends of said elongate member (2) respectively.

In regards to claim 4, He Jianguo teaches the cross arm according to claim 1, wherein said elongate member (2) is joined by a plurality of segments of supports (5).

In regards to claim 5, He Jianguo teaches the cross arm according to claim 1, wherein at least one reinforcing member (5) is arranged on said elongate member (2).

In regards to claim 6, He Jianguo teaches the cross arm according to claim 5, wherein said at least one reinforcing member (5) is connected to said elongate member (2) and said end connecting member (7).

In regards to claim 8, He Jianguo teaches the cross arm according to claim 1, wherein said elongate member (2) is arranged at an outer corner of said angle tower (on the outside of the cross arm base (8))(figure 1).

In regards to claim 9, He Jianguo teaches the cross arm according to claim 1, wherein said cross arm (1) is a composite cross arm (composite arm, abstract).

In regards to claim 10, He Jianguo teaches an angle tower (figure 11), comprising a tower body (tower in figure 11), wherein said angle tower further comprises said cross arm (8) according to claim 1.

In regards to claim 11, He Jianguo teaches a cross arm (14), applied to a tension tower (figure 7) comprising a tower body (figure 7), an end of said cross arm (14)  being connected to said tower body (figure 11), and another end of said cross arm (14) away from the tower body being a free end for connecting a conducting wire (figure 7, jumper wires connected to tension insulators (11)), wherein said free end is provided with an end connecting member (13, figure 7), and a jumper device (3) horizontally arranged on said end connecting member (13) and configured to be hung with a jumper wire (figure 7).

In regards to claim 12, He Jianguo teaches the cross arm according to claim 11, wherein said jumper device (11) is a composite post insulator (composite type insulator crossarm, abstract), an end of said composite post insulator (3) is connected to said end connecting member (6), and another end of said composite post insulator is hung with said jumper wire (n air, figure 1).

In regards to claim 13, He Jianguo teaches the cross arm according to claim 12, wherein said composite post insulator (3) is hung with said jumper wire by a connecting fitting (shown in figure below).

In regards to claim 14, He Jianguo teaches the cross arm according to claim 11, wherein: said tension tower is an angle tower (figure 11); said end connecting member (13) is further connected to an elongate member (10; figure 7 below); in a horizontal projection, said elongate member (10) extends outward from said end connecting member (13) (hanging wires in figure 7, below); and said conducting 

    PNG
    media_image1.png
    407
    598
    media_image1.png
    Greyscale


In regards to claim 15, He Jianguo teaches the cross arm according to claim 14, wherein said elongate member (rod, figure 7) is arranged on both sides of said end connecting member (13).

In regards to claim 16, He Jianguo teaches the cross arm according to claim 14, wherein one said elongate member (rod, figure 7) is arranged on said end connecting member (13), and two conducting wires (hanging wires, figure 7, connected to rod insulators (11)) on both sides of said tower body are respectively connected to both ends of said elongate member (figure 7).

In regards to claim 17, He Jianguo teaches the cross arm according to claim 14, wherein at least one reinforcing member (12) is arranged on said elongate member (rod, figure 7).

In regards to claim 18, He Jianguo teaches the cross arm according to claim 17, wherein said at least one reinforcing member (12) is connected to said elongate member (rod, figure 7) and said end connecting member (13).

In regards to claim 19, He Jianguo teaches the cross arm according to claim 11, wherein said cross arm  is a composite cross arm (composite type insulator crossarm, abstract).

In regards to claim 20, He Jianguo teaches a tension tower comprising a tower body (figure 11), wherein said tension tower (figure 11) further comprises said cross arm according to claim 11 (14, figure 7).

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 5, a combination of limitations that “at least one auxiliary member is arranged between said reinforcing member and said 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847